MEMORANDUM **
The motion to proceed in forma pauperis is granted.
Jose Gerardo Prieto Aguilar petitions for review of a Board of Immigration Appeals’ (“BIA”) order denying his sixth motion to reopen.
The BIA did not abuse its discretion in denying petitioner’s sixth motion to reopen as numerically barred, and in finding that the motion did not meet any of the regulatory exceptions to the number restrictions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
*520Petitioner’s motion for a stay of voluntary departure is denied because the record demonstrates that petitioner was not granted voluntary departure. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.2004).
All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.